Citation Nr: 0701226	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 10, 
1996, for the award of service connection for diabetes 
mellitus, including based on clear and unmistakable error 
(CUE) in prior rating decisions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 RO decision that awarded service 
connection for diabetes mellitus, effective December 10, 
1996.  In October 2004, the RO found that no revision was 
warranted in the effective date of the award of service 
connection for diabetes mellitus based on CUE.  The veteran 
testified before the Board in May 2006.  


FINDINGS OF FACT

1.  Service connection was initially denied for diabetes 
mellitus by RO rating decisions in November 1980, June 1988, 
February 1990, and June 1990.

2.  The veteran was informed of all of the aforementioned 
denials of service connection for diabetes mellitus, 
including his right to appeal, and he did not appeal.

3.  The prior denials of service connection for diabetes 
mellitus were supported by the evidence then of record, as 
well as the law in effect at that time.

4.  At the time of the prior RO decisions in November 1980, 
June 1988, February 1990, and June 1990, the evidence does 
not reflect the existence of undebatable error of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.

5.  After the June 1990 denial of service connection for 
diabetes mellitus, the veteran expressed his desire to file a 
claim of service connection for diabetes mellitus was 
received by VA in a letter received on September 15, 1994.

6.  In November 1994, the RO notified the veteran that he was 
required to submit new and material evidence to reopen his 
claim of service connection for diabetes mellitus.  The 
veteran did not respond to this RO notification.  The RO 
notified the veteran by a January 1995 letter that the 
previous denial remained unchanged; this RO letter also 
explained the veteran's procedural and appeal rights.

7.  Following the January 1995 letter, the next written 
communication in which the veteran expressed his desire to 
file a claim of service connection for diabetes mellitus was 
received by VA on December 10, 1996.


CONCLUSIONS OF LAW

The criteria for an effective date earlier than December 10, 
1996, for the establishment of service connection for 
diabetes mellitus, including on he basis of CUE in prior 
rating decisions, are not met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.105(a), 3.158, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

But to the extent the veteran's claim is based upon his 
assertions of CUE in prior denials of service connection for 
diabetes mellitus, the notice and assistance provisions of 38 
U.S.C.A. §§ 5103, 5103A, 5107 and of 38 C.F.R. § 3.159 do not 
apply.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) 
(regarding RO decisions); Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (regarding Board decisions).  

With respect to the earlier effective date element of the 
present appeal, the Board observes that the RO sent 
correspondence to the veteran in April 2006 which, in 
pertinent part, contained information regarding how VA 
determines effective date(s).  See Dingess/Hartman, 19 Vet. 
App. 473 (2006).  Thus, any duty to notify has been 
satisfied.  Moreover, the adjudication of a claim for an 
earlier effective date is based upon evidence already in the 
claims folder; the resolution of the claim depends upon when 
certain document(s) were either received by VA and/or 
promulgated to the veteran.  Thus, there is no reasonable 
possibility that any additional development could support the 
veteran's claim.  Consequently, any duty to assist has been 
satisfied in this case.

As mentioned above, the veteran's claim of service connection 
for diabetes mellitus was previously denied in November 1980, 
June 1988, February 1990, and June 1990.  The veteran was 
informed of these decisions, including his right to appeal, 
and he did not appeal any of those decisions in a timely 
fashion.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Where claims of service 
connection have been previously denied, only a request for 
revision premised on CUE could result in the assignment of 
earlier effective dates for these awards.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 
F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of 
[clear and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date.").

In this case, the veteran has contended that the prior RO 
decisions (from November 1980, June 1988, February 1990, and 
June 1990) that denied service connection for diabetes 
mellitus were the product of CUE.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE. However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

CUE must be made on the basis of the law and evidence at the 
time of the decision at issue.  Porter v. Brown, 5 Vet. App. 
233 (1993).

In his statements and hearing testimony, the veteran has 
asserted that the original denial in November 1980 was the 
product of CUE because the RO failed to obtain VA medical 
records that he had identified as showing he had diabetes 
mellitus.  In addition, a the May 2006 hearing and in a 
letter submitted at that time, the veteran indicated that he 
had also been tested at the Shelby County penal farm or by 
the Memphis municipal police department for diabetes in early 
1973 after having lost 60 pounds and having become incoherent 
during an incarceration.  He also indicated that he was 
denied treatment by the Memphis VA hospital at that time.

The record reflects that the veteran identified in statements 
dated in August and September 1980 that his diabetes had been 
diagnosed in 1973 at a VA medical facility.  It does not 
appear that any attempt was made to obtain these records at 
the time of the November 1980 denial, nor the subsequent 
denials in June 1988, February 1990, and June 1990.  

Generally, VA medical records are constructively of record at 
the time of an adjudication, and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
CUE, even though such evidence was not actually in the record 
assembled for appellate review.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

But this "constructive receipt" requirement does not apply to 
RO decisions entered prior to July 21, 1992.  See Damrel v. 
Brown, 6 Vet. App. 242 (1994); VAOPGCPREC 12-95; see also 
Lynch v. Gober, 11 Vet. App. 22, 29 (1997).  Thus, to the 
extent that the veteran contends that he RO failed to obtain 
certain VA records at the time of the prior RO decisions, 
that argument based on "constructive receipt" of records 
prior to July 21, 1992.

In addition, the Board notes that there is no indication that 
any of the claimed missing records (VA or otherwise) would 
have reflected a diagnosis of diabetes mellitus to a 
compensable degree within one year after the veteran's 
separation from service in April 1971.  

The Board also notes that the analysis in an August 2002 
Board decision that had awarded service connection for 
diabetes mellitus (the precursor to the RO's March 2003 
decision that awarded an effective date of December 10, 1996, 
for diabetes mellitus) underscores the conclusion that any 
error regarding obtaining the claimed records would not have 
amounted to CUE.  In that decision, the Board found that 
there was no direct evidence that the veteran had been 
diagnosed with diabetes mellitus either in service or within 
one year after separation from service.  But the Board also 
pointed to a June 1997 VA progress note indicating that there 
was a "strong possibility" that the veteran had diabetes at 
the time on an in-service hospitalization in March and April 
1971.  The Board concluded that service connection was 
warranted based on a reasonable doubt that the diabetes 
mellitus had its onset during service.  The very nature of 
the wording in that Board decision ("strong possibility," 
"reasonable doubt") emphasizes that the evidence had to be 
weighed very liberally in order to arrive at the grant of 
service connection.  This cannot constitute CUE.

There being no other allegation of CUE in the prior 
decisions, the Board concludes that to the extent error was 
committed in those decisions, the evidence does not show 
that, had it not been made, it would have manifestly changed 
the outcome; it is not absolutely clear that a different 
result would have ensued.  Thus, the Board concludes that the 
November 1980, June 1988, February 1990, and June 1990 that 
had denied service connection for diabetes mellitus were not 
the product of CUE.  The law is clear on these particular 
arguments, and the Board is bound to find no CUE in these 
prior rating decisions.

The Board will now address whether the evidence of record 
warrants an effective date earlier than December 10, 1996, on 
a basis other than CUE.  

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any 
communication or action, indicating an intent to apply for 
one or more benefits, under the laws administered by VA, from 
a claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed that meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim. 38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree. Since the veteran's 
appeal flows from her original claim of service connection, 
the provisions of 38 C.F.R. § 3.157 are not for application 
in the instant case.

"Application" is not defined in the statute.  But in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

For VA purposes, a "formal" or "informal" claim must be "in 
writing" in order to be considered a "claim" or "application" 
for benefits.  The provisions of 38 C.F.R. § 3.1(p) define 
"claim," informal as well as formal, as a "communication in 
writing."  Further, when 38 C.F.R. § 3.155(a) refers to "an 
informal claim," it necessarily incorporates the definition 
of that term in 38 C.F.R. § 3.1(p) as a "communication in 
writing."  The provisions of 38 C.F.R. § 3.155(a) make clear 
that there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."  Rodriguez, supra.

Here, as detailed above, service connection was previously 
denied for the veteran's diabetes by decisions dated in 
November 1980, June 1988, February 1990, and June 1990.  
Inasmuch as these decisions are final, and the Board has 
determined that they were not the product of CUE, the 
effective date for the establishment of service connection 
can be no earlier than the date of claim following the last 
final denial in June 1990.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

In this case, VA received a written communication from the 
veteran on September 15, 1994, in which expressed his desire 
to file a claim of service connection for diabetes mellitus.  
As such, he did submit a valid service connection claim at 
that time.  However, by a November 1994 letter, the veteran 
was notified that he was required to submit new and material 
evidence to reopen his claim of service connection for 
diabetes mellitus.  No response appears to have been received 
from the veteran regarding this correspondence, and he was 
subsequently informed by a January 1995 letter that the 
previous denial remained unchanged.  The January 1995 letter 
also indicated that a VA Form 4107 was enclosed which 
explained the veteran's procedural and appeal rights, but he 
did not appeal.  

The law provides that where evidence requested in connection 
with an original claim or a claim to reopen is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158(a).

The veteran did not respond within one year to the November 
1994 request for new and material evidence or to the 
subsequent January 1995 letter informing him that the claim 
remained unchanged due to his failure to respond to the 
November 1994 letter.  Consequently, he abandoned his claim.  
See 38 C.F.R. § 3.158(a).  Thus, the effective date cannot be 
earlier than the date of filing of the new claim.  

In this case, after the RO's January 1995 letter, the next 
written communication in which the veteran expressed his 
desire to file a claim of service connection for diabetes 
mellitus was received by VA on December 10, 1996 (i.e., the 
current effective date of the award of service connection for 
diabetes mellitus).

For the reasons detailed above, the Board concludes the 
veteran has no legal entitlement to an effective date earlier 
than December 10, 1996, for the award of service connection 
for his diabetes mellitus.  Accordingly, the benefit sought 
on appeal must be denied.


ORDER

An effective date earlier than December 10, 1996, for the 
award of service connection for diabetes mellitus, including 
based on CUE in prior rating decisions, is denied.

____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


